                250 E. Wisconsin Avenue, Suite 1800, Milwaukee, WI 53202
                           414.774.6000 tel 414.908.9666 fax
                rjones@joneslawfirmwi.com       www.joneslawfirmwi.com

                                          February 5, 2020

Honorable J.P. Stadtmueller
United States Courthouse
Room 471
517 East Wisconsin Avenue
Milwaukee, WI 53202


Re:     United States v. Matthew Neumann, et al.
        Case No. 19-CR233


On behalf of Donald Neumann, counsel joins the request of counsel for Matthew Neumann in
respectfully requesting a scheduling conference with the Court to set a trial date and pretrial
deadlines, including a deadline for motions.

This request is being made given the volume of discovery in this matter. It should be noted, the
discovery exceeds half terabyte in memory. Further, counsel has provided the government with a
hard drive to receive the same, but as of the writing of this letter, discovery has not been received.
It is anticipated it will be received later this week.

Accordingly, the defendant will be requesting the Court grant a continuance beyond the speedy
trial deadline pursuant to 18 U.S.C. § 3161(h)(7)(b)(iv). This is predicated on 1) the volume of
discovery; 2) the need to review discovery for potential evidentiary motions, and 3) the need for
adequate time to prepare the case for trial or disposition. As such, counsel will request that the
Court grant an extension to the speedy trial deadline which is currently March 24, 2020. It is my
understanding the Government does not oppose this request.

Therefore, please contact me, along with co-counsel and the government office to schedule this
matter as requested herein.

Best regards,

JONES LAW FIRM LLC

//s//

Russell J. A. Jones




        Case 2:19-cr-00233-JPS-NJ Filed 02/06/20 Page 1 of 1 Document 13
